Name: Council Regulation (EEC) No 1552/93 of 14 June 1993 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: civil law;  plant product;  processed agricultural produce;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R1552Council Regulation (EEC) No 1552/93 of 14 June 1993 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops Official Journal L 154 , 25/06/1993 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 50 P. 0076 Swedish special edition: Chapter 3 Volume 50 P. 0076 COUNCIL REGULATION (EEC) No 1552/93 of 14 June 1993 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable cropsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Regulation (EEC) No 569/76 (4) the Council introduced special measures for linseed; Whereas the characteristics of this produce are similar to certain produce covered by the support scheme introduced by Regulation (EEC) No 1765/92 (5); whereas, in order to ensure improved equilibrium on the market, the cultivation of linseed should be added to the arable crops scheme as introduced by Regulation (EEC) No 1765/92 and the scheme provided for in Regulation (EEC) No 569/76 should be abolished as a result; Whereas the scheme introduced by Regulation (EEC) No 1765/92 is subject to the rules laid down in Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (6); whereas, as a result, this system shall also apply to linseed as from the 1994/95 marketing year; Whereas, in order to facilitate transition from the scheme in force to the scheme introduced by this Regulation, special provisions should be laid down for the 1993/94 marketing year, while at the same time providing for measures appropriate for the control of expenditure in this sector, taking account of the areas cultivated during the last marketing year, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1765/92 is hereby amended as follows: 1. the following Article shall be inserted: 'Article 6a 1. A compensatory payment per hectare shall be granted for linseed. 2. For the 1993/94 marketing year, this payment shall be set at ECU 85 multiplied by the regional yield of cereals, established by excluding the yield from maize in those regions in which a separate yield is applied for maize. Should the area cultivated in the Community with a view to harvesting in 1993 exceed 266 000 hectares, the compensatory payment will be reduced in proportion to the excess. The granting of the said payment shall not be subject to a set-aside obligation. 3. For the subsequent marketing years, the compensatory payment shall be set in accordance with the procedure provided for in Article 43 (2) of the Treaty. 4. The compensatory payment shall be granted only if the linseed is produced from seeds of flax varieties considered as other than those intended mainly for the production of fibres referred to in Article 1 of Regulation (EEC) No 1308/70 (*). (*) OJ No L 146, 4. 7. 1970, p. 1.'; 2. Article 10 (1) shall be replaced by the following: '1. The compensatory payments for cereals, protein crops and linseed, and the compensation granted by virtue of the set-aside obligation, shall be paid between the period 16 October to 31 December which follows the harvest.'; 3. Article 15 (2) shall be replaced by the following: '2. As from the 1994/95 marketing year, the Council may decide, in accordance with the procedure provided for in Article 43 (2) of the Treaty, that the provisions relating to the compensatory payments applicable to oleaginous crops shall also apply to protein crops or to linseed.'; 4. the following Article 17a shall be inserted: 'Article 17a 1. Transitional measures for the 1993/94 marketing year shall be adopted for linseed in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC. 2. The provisions of this Regulation concerning aid to producers of linseed shall replace those of Regulation (EEC) No 569/76 for the product sown under the 1993/94 and ensuing marketing years.'; 5. the following arable crop shall be added to Annex I: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall appy with effect from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993. For the Council The President B. WESTH (1) OJ No C 80, 20. 3. 1993, p. 23.(2) OJ No C 150, 31. 5. 1993.(3) OJ No C 129, 10. 5. 1993, p. 25.(4) OJ No L 67, 15. 3. 1976, p. 29. Regulation as last amended by Regulation (EEC) No 2048/92 (OJ No L 215, 30. 7. 1992, p. 5).(5) OJ No L 181, 1. 7. 1992, p. 12. Regulation as last amended by Regulation (EEC) No 364/93 (OJ No L 42, 19. 2. 1993, p. 3).(6) OJ No L 355, 5. 12. 1992, p. 1.